Citation Nr: 1640994	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  00-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include major depression, schizophrenia, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for vertigo, to include as due to service-connected bilateral hearing loss and tinnitus.  

3.  Entitlement to a schedular compensable rating for service-connected bilateral hearing loss. 

4.  Entitlement to an extraschedular rating for service-connected bilateral hearing loss. 

5.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Esq. 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran had service in the Puerto Rico Army National Guard, including a period of active duty for training from October 1977 to March 1978.  He also had the following verified periods of active duty for training: July 1978; July 1979 to August 1979; June 1980; June 1981 to July 1981; August 1981; and July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for a psychiatric disability and a February 2009 rating decision, which denied a compensable rating for hearing loss and service connection for vertigo. 

This appeal was previously before the Board in October 2010.  The appeal was remanded for additional development.  As discussed below, the requested development as to the Veteran's claim of entitlement to compensable rating for service-connected hearing loss was substantially complied with and the claim is ready for appellate review.  However, the additional development for the Veteran's claim for entitlement to service connection for a psychiatric disability was not substantially complied with and thus this portion of the Veteran's appeal must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for a psychiatric disability vertigo, entitlement to service connection for, entitlement to an extraschedular rating for bilateral hearing loss, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period on appeal, the Veteran's bilateral hearing loss disability was manifested by no worse than Level I hearing impairment bilaterally.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for a service-connected bilateral hearing loss disability, on a schedular basis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (Code) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The October 2010 Board remand requested that the AOJ issue a statement of the case addressing the Veteran's claims for entitlement to service connection for vertigo and entitlement to a compensable rating for service-connected bilateral hearing loss.  In April 2016 the AOJ completed a supplemental statement of the case addressing these issues.  Because the AOJ issued a supplemental statement of the case instead of a statement of the case, the Veteran did not have the opportunity to file a substantive appeal, following issuance of a statement of the case, which is process for perfecting an appeal.  Thus, because the AOJ issued the supplemental statement of the case, and has treated the claims as if on appeal, the Board has jurisdiction to adjudicate the claims despite the fact the AOJ did not issue a statement of the case as requested.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

Thus, with respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate codes identify the various disabilities and the criteria for specific ratings. 
	
When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Where service-connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's bilateral hearing loss has been evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  This code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The rating criteria include an alternate method of rating exceptional patterns of hearing; when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation, I through XI, for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.

III.  Hearing Loss 

The Veteran filed a claim for increased rating for his service-connected bilateral hearing loss disability in July 2008.  A June 2008 VA treatment record noted the Veteran was prescribed hearing aids but did not use them.  The Veteran reported noise intolerance.  The Veteran received an audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
45
LEFT
15
15
35
65
75

The average of the pure-tone thresholds of the right ear was 26 decibels; the average of the left was 48 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 in the left ear.  

The Veteran was provided with a September 2008 VA audiological examination.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
45
LEFT
20
20
35
65
75

The average of the pure-tone thresholds of the right ear was 29 decibels; the average of the left was 49 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.  

A September 2009 VA treatment record noted an audiological evaluation was performed and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
45
LEFT
15
20
35
65
75

The average of the pure-tone thresholds of the right ear was 28 decibels; the average of the left was 49 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 in the left ear.  

A June 2011 VA treatment record noted an audiological evaluation was performed and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
45
LEFT
15
15
30
65
75

The average of the pure-tone thresholds of the right ear was 25 decibels; the average of the left was 46 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  

A June 2012 VA treatment record noted an audiological evaluation was performed and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
45
LEFT
20
15
30
65
75

The average of the pure-tone thresholds of the right ear was 28 decibels; the average of the left was 46 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.  

The Veteran was afforded a February 2013 VA examination.  The examiner noted the Veteran's acoustic emittance was normal; his ipsilateral and contralateral acoustic reflexes were abnormal.  The examiner noted there had been no significant changes in hearing thresholds since the most recent audio tests in September 2009, June 2011, and June 2012.  An audiological evaluation was performed and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
45
LEFT
20
15
30
65
75

The average of the pure-tone thresholds of the right ear was 28 decibels; the average of the left was 46 decibels.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  The February 2013 examiner noted the functional impact of the Veteran's hearing loss is that the Veteran has difficulties understanding conversational speech, mainly in the presence of background noise, difficulties following instructions, and low tolerance to low sounds.  The Board finds these findings are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

All of the audiological examinations performed throughout the period of consideration, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral I bilaterally.  Table VII of 38 C.F.R. § 4.85 provides for the assignment of a noncompensable evaluation for this numeric score.

The Board finds that for the period on appeal, the Veteran's service-connected bilateral hearing loss disability did not meet the criteria for a compensable disability rating.  The Veteran has not submitted any evidence that would show entitlement to a higher disability rating for this period. 

The audiometric examination results, as compared to the rating criteria, do not warrant a compensable disability rating for service-connected bilateral hearing loss.  Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the benefit of the doubt doctrine need not be applied. 

The Veteran is service-connected for hearing loss and tinnitus and the Board is remanding for development of the claims of service connection for vertigo and a psychiatric disability, both of which the Veteran asserts are related to the service-connected hearing loss.  The Board is also remanding the TDIU claim because the record includes the Veteran's assertions that his service-connected disabilities impact employment.  Thus, the issue of whether referral for extraschedular consideration is warranted for the Veteran's hearing loss disability, to include on a collective basis, is reasonably raised by the record.  Thun v. Peake, 22 Vet. App. 111 (2008); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).  Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  Thus, the issue of entitlement to extraschedular ratings for the hearing loss will also be remanded.  Brambley v. Principi, 17 Vet. App. 20 (2003).


ORDER

A compensable rating for bilateral hearing loss, on a schedular basis, is denied.


REMAND

In October 2010 the Board remanded the Veteran's claim for entitlement to service connection for a psychiatric disability, to include major depression, schizophrenia, and PTSD.  The October 2010 remand requested a VA examination which addressed the Veteran's previous diagnoses, whether his service-connected hearing loss and tinnitus aggravated any diagnosed psychiatric disability, and whether any psychiatric disability is the result of alcohol or drug abuse.  

In response to the October 2010 Board remand the Veteran was provided with an April 2013 VA examination.  The examiner noted a previous diagnosis of depressive disorder and noted the Veteran's hospitalization in August 1997 for schizophrenia undifferentiated type and depression not otherwise specified.  The examiner also noted the Veteran's hospitalization in August 2007 with a diagnosis of schizophrenia residual type by history, depressive disorder, and rule out delusional disorder.

The April 2013 VA examiner concluded that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury event or illness.  The examiner noted the Veteran's service treatment records were silent as to any schizophrenia diagnosis.  The examiner stated the Veteran was not diagnosed with schizophrenia until 1997, 19 years after his separation from service.  The examiner also noted that the Veteran was medically discharged from his civilian job due to a diagnosis of paranoid schizophrenia.  The examiner addressed the Veteran's previous diagnosis of PTSD in 2000, and found this to be the only mention of PTSD in the Veteran's claims file.  The examiner concluded that the Veteran does not meet the criteria for PTSD because there were no claimed in service stressors.  The examiner noted a May 1995 medical evaluation which noted the Veteran's emotional condition was work related.  The examiner concluded that the Veteran's symptoms were not sufficient for a DSM IV diagnosis of schizophrenia or major depressive disorder and that there was no evidence that his mental disorder was a result of drug or alcohol abuse.  As to secondary service-connection the examiner concluded that the Veteran's diagnosed mental disorder is not related to his service-connected tinnitus or hearing loss because it began 19 years following his separation from service and was instead caused by his post-service employment.   

The Board finds the April 2013 VA examiner's opinion to be inadequate as it did not comply with the October 2010 Board remand instructions.  The October 2010 Board remand specifically requested that the examiner reconcile the August 2000 private nexus opinion which diagnosed the Veteran with PTSD and major depressive disorder which were etiologically related to his active service and the countervailing June 2004 and August 2008 VA examinations.  The examiner referenced the August 2000 private nexus opinion's findings but did not reconcile the private nexus opinion with the two countervailing VA examinations.  

The Veteran contends his psychiatric disability is secondary to his service-connected hearing loss and tinnitus.  The VA examiner concluded that the Veteran's psychiatric disability was not secondary to his service-connected hearing loss and tinnitus because his psychiatric disability began 19 years following his separation from service and was caused by his post-service employment.  The VA examiner did not provide an adequate rationale explaining why the Veteran's psychiatric disability beginning 19 years following his separation from service precludes the possibility of his psychiatric disability being caused by his service-connected hearing loss and tinnitus.  Additionally, the examiner was asked to address whether the Veteran's psychiatric disability was aggravated by his service-connected hearing loss and tinnitus, however, the examiner failed to provide an opinion on aggravation.  

The VA examiner was asked to address whether the Veteran's psychiatric disability was etiologically related to his in-service ear injury.  The examiner's provided opinion did not include a discussion of the Veteran's in-service ear injury or whether it caused or aggravated the Veteran's psychiatric disability. 

Finally, the examiner was asked to address whether the Veteran's psychiatric disability was the result of alcohol or drug use.  The examiner concluded that the Veteran's psychiatric disability was not the result of alcohol or drug use because "there was no evidence that his mental disorder was a result of drug or alcohol abuse."  The Board finds this rationale inadequate as it is incomplete and does not provide a thorough explanation.  

Therefore, the Veteran's claim for entitlement to service connection for a psychiatric disability, to include major depression, schizophrenia, and PTSD must be remanded in order to obtain an addendum opinion with an adequate rationale.  

The Veteran is also seeking service connection for vertigo which he contends is etiologically related to his service-connected hearing loss and tinnitus.  The Veteran was provided with a September 2008 VA audiological examination and a separate September 2008 ear disease examination.  The examiner who provided the September 2008 ear disease examination concluded "Veteran's [videonystagmography] indicates normal vestibular function in the absence of vestibular pathology, the [claimed] vertigo cannot be related to his service connected tinnitus nor bilateral hearing loss."  The VA audiologist who provided the September 2008 audiological examination concluded the Veteran's test results indicated normal vestibular function and without vestibular involvement evidence the Veteran's reported vertigo could not be related to his service-connected tinnitus and bilateral hearing loss without resorting to speculation.  

The Board finds the September 2008 VA examiner's opinions to be inadequate.  As to whether or not the Veteran's vertigo was etiologically related to his service-connected tinnitus and bilateral hearing loss the ear disease examiner stated definitively that the disabilities "cannot be related."  Conversely the audiological examiner who provided the audiological examination stated that the aforementioned disabilities could not be related "without resort to mere speculation" indicating it is possible that these disabilities are etiologically related.  The Board finds these opinions to be inconsistent and thus a clarifying opinion is needed.  Additionally, when determining whether a disability is secondary to a service-connected disability it must be determined whether the claimed disability is aggravated by the service-connected disability.  Neither examiner provided an opinion addressing whether the Veteran's vertigo was aggravated by his service-connected hearing loss or tinnitus, thus an addendum opinion is needed.  

The record includes evidence that the Veteran's service-connected hearing loss caused an "emotional disturbance" and "paranoia" because the Veteran suspected people were talking about him.  Psychiatric symptoms are not among the symptoms contemplated by the rating criteria used to evaluate hearing loss.  Thus, the schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Given that finding, the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  Id.  The Board is remanding the claim of entitlement to TDIU for further development as well as the Veteran's claim for entitlement to service connection for a psychiatric disability secondary to service-connected hearing loss and tinnitus.  The evidence developed as part of those claims will also be pertinent to the analysis of an extraschedular rating for the bilateral hearing loss disability.  Thus, the claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 183 (1991).

A claim for TDIU has been raised by the record.  The Veteran submitted records from the Social Security Administration which indicated that in April 1995 due to "an emotional condition" the Veteran was limited in his ability to work.  The Board notes the Veteran is currently unemployed.  Thus, as the Veteran contends that a symptom of his hearing loss is emotional disturbance and there is evidence in the record that this symptom limits his ability to work, the claim for TDIU must be remanded for further development. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who examined the Veteran in April 2013 in connection with his claim for service-connection for a psychiatric disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:  

a)  Diagnose all current psychiatric disabilities.  

b)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, including major depression and schizophrenia, but excluding drug or alcohol abuse, was caused or aggravated by the Veteran's service-connected bilateral hearing loss or tinnitus. 

c)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, including major depression or schizophrenia, but excluding drug or alcohol abuse, was caused or aggravated by the Veteran's in-service ear injury.

d)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, including major depression or schizophrenia, but excluding drug or alcohol abuse, was otherwise caused or aggravated beyond its natural progression during any period of service, to specifically exclude any in-service substance abuse. 

e)  Discuss whether it is at least as likely as not (50 percent or more probability) that any psychiatric disorder is the result of abuse of alcohol or drugs. 

The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including (1) the August 2000 private examiner's opinion indicating that the Veteran suffers from major depression with paranoia and PTSD components, which is are directly related to his service-connected hearing loss and tinnitus, and (2) the countervailing findings of the June 2004 and August 2008 VA examiners indicating that the Veteran's psychiatric problems are the result of his nonservice connected back disability and substance abuse. 

If the April 2013 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.   

2.  Contact the VA examiner who performed the September 2008 ear disease examination or the VA examiner who provided the September 2008 audiological VA examination and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.  

Based on the examination and review of the record, the examiner should address the following:

a)  Is it at least as likely as not (50 percent or more probability) that the Veteran's vertigo was caused by his service-connected bilateral hearing loss or tinnitus?

The examiner should attempt to reconcile the opinions provided by the September 2008 ear disease VA examination and the September 2008 audiological VA examination. 

b)  Is it at least as likely as not (50 percent or more probability) that the Veteran's service-connected hearing loss or tinnitus aggravated the Veteran's vertigo?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of vertigo present (i.e., a baseline) before the onset of the aggravation. 

The examiner should provide a thorough rationale for the opinions expressed. 

If the September 2008 VA examiners are unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  After completion of the above obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities.

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
    
4.  After the development sought above is completed, the RO should review the record and adjudicate the claim of an extraschedular rating for the Veteran's service-connected hearing loss and entitlement to TDIU and readjudicate the claim of entitlement to service connection for a psychiatric disability and entitlement to service connection for vertigo.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


